M4,

~ . . Case 1:19-cr-00704-LAP Document 3 Filed 10/01/19 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

e-ee eee ee ee Re ee ee eee ee ee eee ee ee ee xX
UNITED STATES OF AMERICA
- V. _
BRANDON BECKER, CRE
Defendant. " " ,
eee ee ee eee ee ee ee ee ee te ee ee ee ee ee xX

COUNT ONE
(Conspiracy to Commit Wire Fraud and Bank Fraud)

The Grand Jury charges:

1. From at least in or about 2012 through at least
in or about 2015, in the Southern District of New York and
elsewhere, BRANDON BECKER, the defendant, and others known and
unknown, willfully and knowingly did combine, conspire,
confederate, and agree together and with each other to commit
wire fraud, in violation of Title 18, United States Code,
Section 1343, and bank fraud, in violation of Title 18, United
States Code, Section 1344.

2. It was a part and an object of the conspiracy
that BRANDON BECKER, the defendant, and others known and
unknown, willfully and knowingly, having devised and intending

to devise a scheme and artifice to defraud, and for obtaining

money and property by means of false and fraudulent pretenses,
a

Case 1:19-cr-00704-LAP Document 3 Filed 10/01/19 Page 2 of 10

representations and promises, would and did transmit and cause
to be transmitted by means of wire, radio, and television
communication in interstate and foreign commerce, writings,
signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343, to wit, BECKER engaged ina
scheme at a company that he controlled (“Sales Agent-1”) to
falsify merchant applications and create shell merchant
accounts to obtain credit card processing services and to
obtain more than $19 million from a financial institution
(“Bank-1”"), which scheme involved the use of interstate wires,
including interstate wires into and out of the Southern
District of New York.

3. It was further a part and an object of the
conspiracy that BRANDON BECKER, the defendant, and others
known and unknown, willfully and knowingly, would and did
execute and attempt to execute a scheme and artifice to
defraud a financial institution, the deposits of which were
then insured by the Federal Deposit Insurance
Corporation(*FDIC”), and to obtain moneys, funds, credits,
assets, securities, and other propérty owned by, and under the

custody and control of, such financial institution, by means

 
Case 1:19-cr-00704-LAP Document 3 Filed 10/01/19 Page 3 of 10

of false and fraudulent pretenses, representations, and
promises, in violation of Title 18, United States Code,
Section 1344, to wit, BECKER engaged in a scheme at Sales
Agent-1 to falsify merchant applications and create shell
merchant accounts to obtain credit card processing services
and to obtain more than $19 million from Bank-1.

(Title 18, United States Code, Section 1349.)

COUNT TWO
(Conspiracy to Make False Statements to a Bank)

The Grand Jury further charges:

4. From between in or about 2012 through in or
about 2015, in the Southern District of New York, and
elsewhere, BRANDON BECKER, the defendant, and others known and
unknown, willfully and knowingly combined, conspired,
confederated, and agreed together and with each other to
commit an offense against the United States, to wit, making a
false statement to a bank, in violation of Title 18, United
States Code, Section 1014.

5. It was part and object of the conspiracy that
BRANDON BECKER, the defendant, and others known and unknown,
willfully and knowingly, made false statements for the purpose
of influencing the action of a financial institution, as
defined in Title 18, United States Code, Section 20, upon an

3

 
Case 1:19-cr-00704-LAP Document 3 Filed 10/01/19 Page 4 of 10

application, advance, discount, purchase, purchase agreement,
repurchase agreement, commitment, or loan, by stating and
Causing to be stated false information on merchant
applications and other documents submitted through Sales
Agent-1 to obtain and maintain credit card processing,
including as to the nature of the merchant’s business, owner,
history, employees, and storefront, when in truth and in fact,
as BECKER well knew, such statements on the merchant account
applications and other documents were false.
Overt Acts

6. In furtherance of this conspiracy and to effect the
unlawful objects thereof, the following overt acts were
committed in the Southern District of New York and elsewhere.

a. On or about the dates set forth below, BECKER

and others caused the following sham merchant accounts to be
opened pursuant to falsified merchant applications submitted
to an independent sales organization (“ISO”) associated with
Bank-1 and located in Manhattan in the Southern District of
New York, in order to process credit and debit card
transactions for an underlying telemarketing business selling

debt consolidation and interest rate reduction services, as

well as other purported “budgeting” services.

 
Case 1:19-cr-00704-LAP Document 3 Filed 10/01/19 Page 5 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MERCHANT ACCOUNT OPEN CLOSED
Sham Merchant-1 04/22/13 9/5/13
Sham Merchant-2 10/24/13 5/31/14
Sham Merchant-3 05/28/13 9/5/13
Sham Merchant-4 07/05/13 10/18/13
Sham Merchant-5 04/11/14 7/9/14
Sham Merchant-6 11/01/12 5/28/14
Sham Merchant-7 06/09/14 10/24/14
Sham Merchant-s8 08/29/13 11/14/13
Sham Merchant-9 10/24/13 1/27/14
Sham Merchant-10 02/15/13 9/5/13
Sham Merchant-11 06/13/13° 9/5/13
Sham, Merchant-12 07/30/13 2/28/14
Sham Merchant-13 02/04/14 7/3/14
Sham Merchant-14 02/10/14 7/3/14
Sham Merchant-15 07/25/13 2/28/14
Sham Merchant-16 09/04/12 6/9/14
Sham Merchant -17 03/08/13 7/25/14
Sham Merchant-18 11/01/12 6/9/14
Sham Merchant-19 01/15/14 5/7/14
Sham Merchant -20 02/01/14 5/31/14
Sham Merchant-21 06/09/14 10/20/14
Sham Merchant-22 02/10/14 4/29/14
Sham Merchant -23 01/14/14 5/31/14
Sham Merchant-24 09/04/13 1/27/14
Sham Merchant-25 01/23/14 7/7/14
Sham Merchant-26 03/12/14 9/13/14

b, On or about October 20, 2014, BECKER and others

caused a charge of $1,095 to be processed by Bank-1 for the

merchant account Sham Merchant-21.

(Title 18, United States Code, Section 371.)

 
Case 1:19-cr-00704-LAP Document 3 Filed 10/01/19 Page 6 of 10

COUNT THREE
(Wire Fraud)

The Grand Jury further charges:

7. From at least in or about 2012 through at least
in or about 2015, in the Southern District of New York and
elsewhere, BRANDON BECKER, the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by
means of false and fraudulent pretenses, representations, and
promises, transmitted and caused to be transmitted by means of
wire, radio, and television communication in interstate and
foreign commerce, writings, signs, signals, pictures, and
sounds for the purpose of executing such scheme and artifice,
to wit, BECKER engaged in a scheme at Sales Agent-1 to falsify
merchant applications and create shell merchant accounts to
obtain credit card processing services and to obtain more than
$19 million from a financial institution, Bank-1, which scheme
involved the use of interstate wires, including interstate
wires into and out of the Southern District of New York.

(Title 18, United States Code, Sections 1343 and 2.)
Case 1:19-cr-00704-LAP Document 3 Filed 10/01/19 Page 7 of 10

COUNT FOUR
(Bank Fraud)

The Grand Jury further charges:

8. From at least in or about 2012 through at least
in or about 2015, in the Southern District of New York and
elsewhere, BRANDON BECKER, the defendant, and others known and
unknown, did execute and attempted to execute a scheme and
artifice to defraud a financial institution, Bank-1, the
deposits of which were then insured by the FDIC, and to obtain
moneys, funds, credits, assets, securities, and other property
owned by, and under the custody and control of, such financial
institution, by means of false and fraudulent pretenses,
representations, and promises, to wit, BECKER engaged ina
scheme to falsify merchant applications and create shell
merchant accounts to obtain credit card processing services
and to obtain more than $19 million from Bank-1.

(Title 18, United States Code, Sections 1344 and 2.)

FORFEITURE ALLEGATION

 

9. As a result of committing the offenses alleged
in Counts One, Two, Three, and Four of this Indictment,
BRANDON BECKER, the defendant, shall forfeit to the United
States, pursuant to Title 18, United States Code, Section
981(a) (1) (C), and Title 28, United States Code, Section 2461,

7

 
Case 1:19-cr-00704-LAP Document 3 Filed 10/01/19 Page 8 of 10

any and all property, real or personal, which constitutes or
is derived from proceeds traceable to the commission of said
offenses, including but not limited to a sum of money in
United States currency traceable to the commission of said
offenses.

Substitute Asset Provision

 

10. If any of the above-described forfeitable
property, as a result of any act or omission of BRANDON
BECKER, the defendant:

(1) cannot be located upon the exercise of due
diligence;

(2) has been transferred or sold to, or
deposited with, a third person;

(3) has been placed beyond the jurisdiction of
the Court;

(4) has been substantially diminished in value;
or

(5) has been commingled with other property
which cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Title 28, United States

Code, Section 2461(c), to seek forfeiture of any other
Case 1:19-cr-00704-LAP Document 3 Filed 10/01/19 Page 9 of 10

property of the defendant up to the value of the above

forfeitable property.

(Title 18, United States Code, Sections 981 and 982,
Title 21, United States Code, Section 853, and
Title 28, United States Code, Section 2461.)

erfuy A (su

OREPERSON GEOFFREY S. BERMAN
United States Attorney

 
life

Case 1:19-cr-00704-LAP Document 3 Filed 10/01/19 Page 10 of 10

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

- Vv. -

BRANDON BECKER

Defendant.

 

SEALED INDICTMENT

 

19 Cr.

(Title 18, United States Code, Sections
2, 371, 1343, 1344 & 1349.)

GEOFFREY S. BERMAN
United States Attorney.

CLK

tod Z cheat
Case. assigned fo Trude Cresbrr

 

USMY Fax
